Citation Nr: 0015200
Decision Date: 06/08/00	Archive Date: 09/08/00

DOCKET NO. 99-02 016               DATE JUN 08, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Columbia, South Carolina

THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of
38 U.S.C.A. 1151 for residuals of a right knee injury, based on a
fall at a VA medical facility in February 1998.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from December 1943 to January 1945.
The claim for 1151 benefits, noted on the title page, was received
by the RO on October 20, 1998.

This matter comes before the Board of Veteran's Appeals (Board) on
appeal from a January 1999 rating decision by the RO that denied
entitlement to compensation benefits pursuant to the provisions of
38 U.S.C.A. 1151 for a right knee injury.

FINDING OF FACT

The veteran's claim for compensation benefits pursuant to the
provisions of 38 U.S.C.A. 1151 for residuals of a right knee
injury, based on a fall at a VA medical facility in February 1998
is not plausible. 

CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for
compensation benefits pursuant to the provisions of 38 U.S.C.A.
1151 for residuals of a eight knee injury based on a fall at a VA
medical facility in February 1998. 38 U.S.C,.A. 5107(a) (West 1991
& Supp. 1999)

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in regard to the veteran's
claim for entitlement to compensation benefits under the provisions
of 38 U.S.C.A. 1151 for residuals of a right knee injury, based on
a fall at a VA medical facility in

2 -

February 1998, is whether he has presented a well-grounded claim,
i.e., a claim that is plausible. If he has not, the claim must fail
and there is no furthers duty to assist the veteran in the
development of the claim. 38 U.S.C.A. 5107(a); Murphy v. Derwinski,
1 Vet. App. 78 (1990). In this case, the evidence of record is not
sufficient to render the veteran's claim for compensation benefits
wider the provisions of 38 U.S.C.A. 1151 for residuals of a right
knee injury, based on a fall at a VA medical facility in February
1998 well grounded.

In pertinent part, 38 U.S.C.A. 1151 provides, as regards claims
filed on or after October 1, 1997, that where any veteran shall
have suffered an injury, or an aggravation of an injury, as a
result of VA hospitalization, medical, or surgical treatment, not
the result of the veteran's own willful misconduct, and such injury
or aggravation results in additional disability or death,
compensation shall be awarded in the same manner as if such
disability or death was service connected. It is further provided
by the statute that the disability must be caused by carelessness,
negligence, lack of proper skill, error in judgment, or similar
instances of fault on the part of VA medical personnel during VA
hospitalization, treatment or examination or that it must be due to
an event not reasonably foreseeable during VA hospitalization,
treatment, or examination.

In this case, a well-grounded claim for compensation benefits under
38 U.S.C.A. 1111 requires, initially, that there be competent
medical evidence of current right knee disability due to an injury
or aggravation of an injury resulting from VA hospitalization,
examination, or treatment.

Accordingly, for this claim to be well grounded there would need to
be medical evidence of a current right knee disorder, medical
evidence that the current right knee disorder,was caused by or
aggravated by VA examination, VA treatment, or VA hospitalization;
and medical evidence that such VA treatment, VA examination, or VA
hospitalization, involved negligence on the part of VA medical
personnel or represented an unforeseen event flowing from VA
examination, treatment, or hospitalizations in causing or in
aggravating the disorder. Espiritu v,. Derwinski, 2 Vet. App. 492
(1992); Grottveit v Brown, 5 Vet. App. 91 (1992).

3 -

The basic facts involved in the veteran's claim are not in serious
disputes VA outpatient treatment records reveal that on February 3,
1998, the veteran was noted to have fallen, and to have struck his
right knee while coming into the clinic for treatment that day.
When seen on February 11, 1998 it was reported that the veteran was
not getting around so well since he had fallen the previous week.
After a VA orthopedic examination in December 1998, the examining
physician commented that the veteran had degenerative changes in
his right knee that had probably just been aggravated by the direct
trauma to his knee as a. result of his fall at the VA clinic.

Given the VA clinical evidence of current right knee disability,
noted above, it is apparent that the first criteria for a well
grounded claim for compensation benefits pursuant to the provisions
of 38 U.S.C.A. 1151 for a right knee injury has been met. However,
the second criteria for a well grounded claim for 1151 benefits has
not been met, because the evidence clearly shows that the veteran
sustained the right knee injury in question while coming into the
clinic for treatment. That is, the right knee injury occurred prior
to any VA treatment being administered. Since that is the case it
is apparent that the injury to the right knee sustained at the VA
clinic on February 3, 1998 was not related to any VA
hospitalization, examination or treatment. VA health care providers
were totally uninvolved in the circumstances that resulted in the
right knee injury. Therefore, the second criteria for a well
grounded claim for 1151 benefits has not been met and the veteran's
claim for compensation benefits pursuant to the provisions of 38
U.S.C.A. 1151 for a right knee injury based on a fall at a VA
medical facility in February 1998 must be denied. Inasmuch as the
right knee injury was not due to VA treatment, it follows that it
is likewise not due to negligent treatment or an unforeseen event
associated with treatment.

In this decision the Board has been mindful of the decision of the
United States Court of Appeals for Veterans Claims (Court) in
Sweitzer v. Brown, 5 Vet. App. 503 (1993). In that case the Court
held that an aggravation of a back disability by an injury
sustained while the veteran was waiting for a VA X-ray examination
was

- 4 -

not sustained while the veteran was submitting to examination by
the VA within the meaning of 38 U.S.C.A. 1151. The clear
implication of this decision by the Court is that compensation
under 38 U.S.C.A. 1151 could not be predicated on an event that did
not involve VA examination or VA treatment as a VA hospital
inpatient or a VA outpatient.

The Board has also considered an opinion of the VA General Counsel,
VAOPGPREC 7-97. This opinion held that an injury incurred during
recreational activity may be considered a result of hospitalization
where the VA, requires or encourages participation in the activity,
administers or controls the activity or facilitates the activity in
furtherance of treatment objectives. However, the facts in this
case are not such as to render this General Counsel Opinion
applicable to the present case.

ORDER

Entitlement to compensation benefits pursuant to the provisions of
38 U.S.C.A. 1151 for residuals of a right knee injury, based on a
fall at a VA medical facility in February 1998 is denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

5 -




